Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 25, 2018

                                       No. 04-18-00718-CV

                           IN THE INTEREST OF J. B. S., ET AL.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02879
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
        The reporter’s record in this accelerated appeal was due October 12, 2018. However,
court reporter Angelita Rangel Jimenez failed to file the reporter’s record. On October 18, 2018,
Ms. Jimenez filed a notification of late record asking for an extension of time. In her notice, Ms.
Jimenez explains her other duties preclude her from working on the record, but she anticipates
completing it by November 2, 2018.

         We remind the court reporter that, by statute, this appeal is accelerated, and is to take
precedence over other matters. TEX. FAM. CODE ANN. § 109.002(a-1). Strict deadlines exist
with regard to disposal of appeals dealing with termination of parental rights — specifically, the
appellate court must dispose of the appeal within 180 days of the date the notice of appeal is filed
in the trial court. With regard to the appellate record, pursuant to Rule 35.3(c) of the appellate
rules, this court may not grant an extension of more than ten days in an accelerated appeal. TEX.
R. APP. P. 35.3(c). Moreover, in appeals involving the termination of parental rights, any
extensions granted “must not exceed 30 days cumulatively, absent extraordinary circumstances.”
See R. 28.4(b)(2).

        We therefore GRANT the court reporter’s request for an extension of time to file the
reporter’s record in this court. We ORDER court reporter Angelita Rangel Jimenez to file the
reporter’s record in this court on or before November 2, 2018.

        We further order the clerk of this court to serve a copy of this order on all counsel, the
court reporter, and the trial court.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.




                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court